Citation Nr: 0824868	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-31 751A	)	DATE
	)


On appeal from the decision of the 
James A. Haley Veterans' Hospital in Tampa, Florida


THE ISSUE

Entitlement to payment of or reimbursement for medical 
expenses incurred secondary to services provided by a private 
hospital on December 4, 2004.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1983 to October 
2003.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 determination of James A. 
Haley Veterans' Hospital in Tampa, Florida


FINDING OF FACT

On June 27, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran, 
through her authorized representative, that she wished to 
withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, through her representative, have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

In this case, the veteran, through her authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


